Order entered March 29, 1968, herein appealed from, unanimously reversed on the law and the verdict of the jury reinstated, with $50 costs and disbursements to appellant. The court, under proper instructions, submitted the issue of negligence to the jury, which found in favor of the plaintiff on the issue of liability. The evidence presented created an issue of fact as to the negligence of respondent. The jury, as triers of the facts, having resolved that issue in favor of appellant, its determination should not have been disturbed. Concur — Stevens, J. P., Eager, Tilzer, McGivern and Rabin, JJ,